Order filed, June 17, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00170-CR
                                ____________

                      CORNELIUS JACKSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                 On Appeal from the County Court at Law No 2
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-CCR-163243


                                    ORDER

      The reporter’s record in this case was due April 09, 2013. See Tex. R. App.
P. 35.1. On April 11, 2013, this court granted the court reporters request for
extension of time to file the record until May 09, 2013. On May 14, 2013, this
court granted the court reporter’s second request for extension of time to file the
record until June 10, 2013 with no further extensions absent exceptional
circumstances.
The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Kelly D. Kelly, the official court reporter, to file the record in this
appeal within 30 days of the date of this order with no further extensions.

                                  PER CURIAM